Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND

AMENDMENT NO. 2 TO SECURITY AGREEMENT

 

 

This AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO SECURITY
AGREEMENT (this “Agreement”), dated as of March 29, 2016, (the “Effective Date”)
is by and among AZURE MIDSTREAM PARTNERS, LP, a Delaware limited partnership
(the “Borrower”), the subsidiaries of the Borrower party hereto (each a
“Guarantor” and collectively, the “Guarantors”), the Lenders (as defined below),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, as issuing lender (in
such capacity, an “Issuing Lender”) and as swingline lender (in such capacity,
the “Swingline Lender”).

 

RECITALS

 

A.The Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the financial institutions party thereto from time to time, as
lenders (the “Lenders”) are parties to that certain Credit Agreement, dated as
of February 27, 2015 (as heretofore amended, as amended by this Agreement and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). 

 

B.The Borrower, the Administrative Agent and  the grantors party  thereto from
time to time are parties to  that certain Security
 Agreement dated as of February 27, 2015 (as heretofore amended, as amended by
this Agreement and as further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

 

C.The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement and the Security Agreement and grant certain waivers for
specified Defaults and Events of Default under the Credit Agreement as provided
herein and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.Amendments to Credit Agreement.

 

(a)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Adjusted Consolidated EBITDA” in its entirety and
replacing it with the following:

 

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period plus:

 

(a) Material Project Consolidated EBITDA Adjustments for such period; provided
that unless approved in advance by the Required Lenders, the aggregate amount of
such Material Project Consolidated EBITDA Adjustments shall not exceed the
lesser of (i) 30% of Consolidated EBITDA for such period and (ii) $10,000,000,
plus 

 

(b) amounts to take into account on a pro forma basis acquisitions made by the
Borrower and its Consolidated Restricted Subsidiaries during such four fiscal
quarter





1

--------------------------------------------------------------------------------

 



period, minus 

 

(c) amounts to take into account on a pro forma basis Dispositions made by the
Borrower and its Consolidated Restricted Subsidiaries during such four fiscal
quarter period, plus 

 

(d) adjustments for any non-recurring income and expense.

 

Notwithstanding the foregoing, after the Availability Period, (i) the portion of
Adjusted Consolidated EBITDA attributable to the Borrower’s crude oil logistics
or other business segment that provides crude oil transloading services shall be
limited to the lesser of (x) the Eligible Transloading EBITDA (which shall in no
event be less than zero) multiplied by a factor of 1 divided by (A) during any
Specified Acquisition Period, 5.00 or (B) at any other time, 4.50, and (y)
$15,000,000 and (ii) all Eligible Transloading EBITDA shall be excluded from the
calculation of Adjusted Consolidated EBITDA if the Borrower fails to comply with
Section 4.4(a) hereof.  In addition, for purposes of add-back, deduction or
exclusion adjustments to Consolidated EBITDA pursuant to the definition thereof,
Eligible Gas Gathering EBITDA and Eligible Transloading EBITDA (or any of their
components) shall be adjusted in good faith to include add-backs, deductions or
exclusions that are identifiable to the applicable business segment, and in the
event that any add-back is not identifiable with respect to a business segment
(e.g. corporate overhead), such add-back shall be allocated proportionally among
the Borrower’s business segments based on each segment’s portion of Adjusted
Consolidated EBITDA.

 

(b)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Applicable Margin” in its entirety and replacing it
with the following:

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Level

 

Consolidated Total
Leverage Ratio

 

Applicable
Margin

 

Letters
of Credit

 

Commitment
Fee

 

 

 

ABR +

 

LIBOR +

I

 

> 4.00 to 1.00

 

3.25%

 

4.25%

 

4.25%

 

0.50%

 

II

 

≤4.00 to 1.00 but > 3.50 to 1.00

 

3.00%

 

4.00%

 

4.00%

 

0.50%

 

III

 

≤3.50 to 1.00 but > 3.00 to 1.00

 

2.75%

 

3.75%

 

3.75%

 

0.50%

 

IV

 

≤3.00 to 1.00 but > 2.00 to 1.00

 

2.50%

 

3.50%

 

3.50%

 

0.375%

 

V

 

≤2.00 to 1.00

 

2.25%

 

3.25%

 

3.25%

 

0.375%

 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based





2

--------------------------------------------------------------------------------

 



on Pricing Level I until the first Calculation Date occurring after the fiscal
quarter ended June 30, 2016 and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide a
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date,
the Applicable Margin from the date on which such Compliance Certificate was
required to have been delivered shall be based on Pricing Level I until such
time as such Compliance Certificate is delivered, at which time the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Borrower
preceding such Calculation Date.  The applicable Pricing Level shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued. 

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Revolving Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) the Borrower shall immediately deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period (and in any event at Level I if the
inaccuracy was the result of intentional dishonesty, fraud or willful
misconduct), and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan
Document.  The Borrower’s obligations under this paragraph shall survive the
termination of the Revolving Credit Commitments and the repayment of all other
Obligations hereunder.

 

(c)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Availability” in its entirety and replacing it with
the following:

 

“Availability” means $0.

 

(d)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Designated Period” in its entirety and replacing it
with the following:

 

“Designated Period” means the period commencing on the Amendment No. 2 Effective
Date and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment and L/C Commitment have been
terminated. 

 





3

--------------------------------------------------------------------------------

 



(e)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Eligible Gas Gathering EBITDA” in its entirety and
replacing it with the following:

 

“Eligible Gas Gathering EBITDA” means Adjusted Consolidated EBITDA for the four
fiscal quarters ended on the last day of the most recent fiscal quarter minus
Eligible Transloading EBITDA for such period, as calculated in good faith by the
Borrower and set forth in the Availability Certificate most recently delivered
pursuant to Section 8.2(a)(ii).

 

(f)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Eligible Transloading EBITDA” in its entirety and
replacing it with the following:

 

“Eligible Transloading EBITDA” means Adjusted Consolidated EBITDA attributable
to the Borrower’s crude oil logistics or other business segment that provides
crude oil transloading services for the four fiscal quarters ended on the last
day of the most recent fiscal quarter, as calculated in good faith by the
Borrower and set forth in the Availability Certificate most recently delivered
pursuant to Section 8.2(a)(ii).

 

(g)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “L/C Commitment” in its entirety and replacing it
with the following:

 

“L/C Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving Credit
Commitments.

 

(h)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Revolving Credit Commitment” in its entirety and
replacing it with the following:

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof, and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof.  The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders shall be $231,700,000 from and after the
Amendment No. 3 Effective Date.  The Revolving Credit Commitment of each
Revolving Credit Lender as of the Amendment No. 3 Effective Date is set forth
opposite the name of such Lender on Schedule 1.1(a). 

 

(i)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
deleting the definition of “Swingline Commitment” in its entirety and replacing
it with the following:

 

“Swingline Commitment” means $0.

 

(j)Section 1.1 (Definitions) of the Credit Agreement is hereby further amended
by inserting the following new definitions in the appropriate alphabetical
order:

 

“Amendment No. 3 Effective Date” means March 29, 2016.

 





4

--------------------------------------------------------------------------------

 



“Available Cash on Deposit” means the aggregate of all funds held in deposit
accounts in the United States or any other foreign jurisdiction and owned by, or
held for the benefit of, the Borrower or any of its Subsidiaries.

 

“Settlement Agreement” means the Settlement Agreement Regarding AES Contracts to
be entered into by and among the Borrower, Marlin Midstream, LLC, Marlin
Logistics, LLC, AES, NuDevco Midstream Development, LLC and Marlin IDR Holdings,
LLC in accordance with, and subject to the terms and conditions of, Section 8.21
of this Agreement. 

 

“Settlement Agreement Effective Date” means the date upon which all conditions
precedent set forth in the Settlement Agreement are satisfied and it becomes
effective in accordance with its terms.

 

(k)Section 2.4(b)(iv) (Repayment and Prepayment of Revolving Credit and
Swingline Loans – Mandatory Prepayments) of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

(iv)Upon receipt of any AES Letter of Credit Proceeds by the Administrative
Agent or of any other payment from AES received by any Credit Party with respect
to the gross margin on the AES GGP Producer Contracts that have been invoiced on
or before March 31, 2016,  the Administrative Agent or the Borrower, by payment
to the Administrative Agent, shall immediately repay for the account of the
Revolving Credit Lenders, Extensions of Credit and Cash Collateralize the L/C
Obligations in an amount equal to such AES Letter of Credit Proceeds or such
other payments.  Any such payment pursuant to this Section 2.4(b)(iv) shall be
applied first, to the principal amount of outstanding Swingline Loans, second to
the principal amount of outstanding Revolving Credit Loans and third, with
respect to any Letters of Credit then outstanding, to Cash Collateralize any L/C
Obligations.

 

(l)Section 2.4(b)(vii) (Repayment and Prepayment of Revolving Credit and
Swingline Loans – Mandatory Prepayments) of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

(vii)Notwithstanding anything in this Agreement to the contrary, (A) except as
provided in clause (B) below, no payment required to be made pursuant to this
Section 2.4(b) shall reduce the Revolving Credit Commitment of any Revolving
Credit Lender and (B) the Revolving Credit Commitment will be reduced in
connection with a prepayment made during the Designated Period pursuant to (x)
Section 2.4(b)(iii) or (b)(v) in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds received from any such incurrence of
Indebtedness or such Disposition and (y) Section 2.4(b)(iv) in an amount equal
to one hundred percent (100%) of the AES Letter of Credit Proceeds or other
payments received from AES with respect to the gross margin on the AES GGP
Producer Contracts that have been invoiced on or before March 31, 2016. 

 

(m)Section 2.4(b) (Repayment and Prepayment of Revolving Credit and Swingline
Loans – Mandatory Prepayments) of the Credit Agreement is hereby amended by
inserting the following new clause (viii) at the end thereof:

 

(viii)If, on any Business Day, Available Cash on Deposit (as set forth on the
records of the applicable depository banks) in accounts held by, or for the
benefit of the





5

--------------------------------------------------------------------------------

 



Borrower or any of its Subsidiaries, exceeds $15,000,000 (excluding any
outstanding checks), the Borrower shall, within one (1) Business Day after a
determination is made that such excess exists, repay for the account of the
Revolving Credit Lenders, Extensions of Credit and Cash Collateralize the L/C
Obligations in an amount equal to such excess.   Any such payment pursuant to
this Section 2.4(b)(viii) shall be applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, to Cash Collateralize any L/C Obligations. At any time that an
Event of Default shall have occurred and is continuing, the Borrower hereby
authorizes Wells Fargo Bank, National Association as a depository bank, to
initiate debit entries to any and all accounts held by Borrower thereof with
Wells Fargo Bank, National Association and to debit such excess amount from such
accounts to effectuate payments required under this Section 2.4(b)(viii). The
foregoing authorizations to initiate debit entries shall remain in full force
and effect until the Event of Default is no longer continuing or the
Administrative Agent otherwise terminates such arrangement. Borrower represents
that Borrower or a Subsidiary thereof, or any one or more of them, is and will
be the owner(s) of all funds in such accounts. The Borrower, for itself and its
Subsidiaries, acknowledges that (i) such debit entries may cause an overdraft of
such accounts which may result in Wells Fargo Bank, National Association’s
refusal to honor items drawn on such accounts until adequate deposits are made
to such account, (ii) Wells Fargo Bank, National Association is under no duty or
obligation to initiate any debit entry for any purpose, and (iii) if a debit is
not made the payment may be late or past due. 

 

(n)Section 4.4(b) (AES Letter of Credit; Availability Redetermination) of the
Credit Agreement is hereby amended by deleting it in its entirety and replacing
it with the following:

 

(b)During the Availability Period, if the Borrower fails to cause AES to issue
Supplemental AES Letters of Credit within such 30 day period in an amount
necessary to cause the aggregate undrawn principal amount of all Supplemental
AES Letters of Credit, when taken together with the undrawn principal amount of
the AES Letter of Credit, to equal not less than $15,000,000, (i) no Default or
Event of Default shall result directly therefrom and (ii) Availability shall
automatically be reduced by an amount equal to (x) $15,000,000 less (y) the
aggregate undrawn principal amount of the AES Letter of Credit and Supplemental
AES Letters of Credit.  The Administrative Agent shall notify the Borrower and
the Lenders of the amount of such new Availability, which Availability shall be
effective as of the date specified in such notice and shall remain in effect for
all purposes of this Agreement until the next Determination Date (unless
otherwise adjusted in accordance with this Article IV). After the Availability
Period, if the Borrower fails to cause AES to issue Supplemental AES Letters of
Credit within such 30 day period in an amount necessary to cause the aggregate
undrawn principal amount of all Supplemental AES Letters of Credit, when taken
together with the undrawn principal amount of the AES Letter of Credit, to equal
not less than $15,000,000, (i) no Default or Event of Default shall result
directly therefrom and (ii) Eligible Transloading EBITDA shall be excluded from
the calculation of Adjusted Consolidated EBITDA.

 

(o)The last sentence of Section 7.13 (Financial Statements) of the Credit
 Agreement  is hereby amended by deleting it in
 its entirety and replacing it with the  following:

 

The pro forma financial statements delivered pursuant to Section 6.1(g)(ii) and
any other projections or forecasts delivered to the Administrative Agent and the
Lenders shall have been prepared on the basis of the assumptions stated therein,
which assumptions are





6

--------------------------------------------------------------------------------

 



believed to be reasonable in light of then existing conditions at the time such
projections or forecasts were prepared (it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period(s) covered by such projections or
forecasts may differ from the projected results and that such differences may be
material and that the Credit Parties make no representation that such
projections or forecasts will be realized).

 

(p)Section 7.24 (Deposit  and Hedging Brokerage  Accounts) of the Credit
 Agreement  is hereby amended by deleting it in
 its entirety and replacing it with the  following:

 

As of the Amendment No. 3 Effective Date, each of the Borrower’s and each
Restricted Subsidiary’s bank depository accounts, securities accounts and
hedging brokerage accounts is listed on Schedule 7.24.

 

(q)Effective on the Settlement Agreement Effective Date, Section 8.2(j)
(Certificates; Other Reports)  of the Credit Agreement is hereby deleted it in
its entirety and replaced with the following:

 

(j)no later than ten (10) days after any Responsible Officer of any Credit Party
or the General Partner obtains knowledge thereof, notice of the expiration or
termination (other than expiration in accordance with the stated term thereof)
of any Material Contract;

 

(r)Section 8.2(l) (Certificates; Other Reports)  of the Credit Agreement is
hereby amended to delete the word “monthly” contained therein and replace such
word with “weekly.”

 

(s)Section 8.2 (Certificates; Other Reports) of the Credit Agreement is hereby
amended by inserting the following new clause (m) at the end thereof:

 

(m)no later than 5:00 p.m., Central time, on Wednesday, April 6, 2016, and
thereafter no later than 5:00 p.m., Central time, on Wednesday of each week
(beginning April 13, 2016), (i) a cash flow forecast showing projected cash
receipts and cash disbursements of the Borrower and its Subsidiaries over such
thirteen (13) week period, together with a reconciliation of actual cash
receipts and cash disbursements of the Borrower and its Subsidiaries from the
prior week against the cash flow forecast previously furnished to the
Administrative Agent and the Lenders and showing any deviations on a cumulative
basis and describing in reasonable detail any material deviations between such
actual and forecasted receipts and disbursements, prepared by the Borrower and
in form and substance, and with such detail, as the Administrative Agent may
request, and (ii) a statement of the Liquidity as of the end of each day during
such week, which shall be certified by the chief financial officer of the
General Partner, in the case of clause (i) above, as being in compliance with
Section 7.13 and, in the case of clause (ii) above, as being true and correct
 in all material respects.

 

(t)Section 8.13(g) (Control Agreements) of the Credit Agreement is hereby
deleted it in its entirety and replaced with the following:

 

(g)Treasury Relationship. On or before the date ending forty-five (45) days
after the Amendment No. 3 Effective Date (as such time period may be extended by
the Administrative Agent in its sole discretion), the Borrower shall cause all
funds maintained in any deposit accounts, securities account or commodity
account maintained as of the Amendment No. 3 Effective Date with any Person
(other than the Administrative Agent) to be moved to accounts held with Wells
Fargo Bank, National Association.

 





7

--------------------------------------------------------------------------------

 



(u)Article 8 (Affirmative Covenants) of the Credit Agreement is hereby amended
by inserting the following new Section 8.19 (Reimbursement for Services) at the
end thereof:

 

Section 8.19Reimbursement for Services.  The Borrower shall submit monthly
invoices to the General Partner for all corporate and general and administrative
services rendered by the Borrower to the General Partner or its Affiliates on or
on or before the twenty-fifth (25th) day of each month, which invoices shall be
due and payable not later than the fifth (5th) day following receipt of such
invoice. The Borrower shall use commercially reasonable efforts to cause such
invoices to be paid in full on or before the expiration of each such due date
relating to such invoices.

 

(v)Article 8 (Affirmative Covenants) of the Credit Agreement is hereby amended
by inserting the following new Section 8.20 (AES Letter of Credit Draw) at the
end thereof:

 

Section 8.20AES Letter of Credit Draw.  In connection with the Settlement
Agreement and prior to the Settlement Effective Date, (a) the Administrative
Agent shall be entitled, and the Borrower hereby authorizes, agrees and directs
the Administrative Agent, to draw in full on the AES Letter of Credit pursuant
to the terms and conditions of Section 4.4(d)(i) of this Agreement, but without
further notice to the Borrower, and (b) upon such draw, the Administrative Agent
shall receive AES Letter of Credit Proceeds in the amount of $15,000,0000
without offset, setoff or adverse claim of any kind.   Such AES Letter of Credit
Proceeds received by the Administrative Agent shall be applied in accordance
with the last sentence of Section 2.4(b)(iv).

 

(w)Article 8 (Affirmative Covenants) of the Credit Agreement is hereby amended
by inserting the following new Section 8.21 (Settlement Agreement) at the end
thereof:

 

Section 8.21Settlement Agreement.  Not later than the tenth (10th) Business Day
following the Amendment No. 3 Effective Date (as such time period may be
extended by the Administrative Agent in its sole discretion), the Borrower shall
enter into the Settlement Agreement in form and substance reasonably
satisfactory to the Required Lenders, which Settlement Agreement shall provide,
among other things, (a) that, as a condition to the Settlement Agreement, the
Administrative Agent shall have drawn upon the AES Letter of Credit in full and
shall have applied the resulting AES Letter of Credit Proceeds to the repayment
of principal on any outstanding Loans in accordance with the priority
established in Section 2.4(b)(iv), (b) for the full and mutual release of
Borrower, AES and any related parties following the Settlement Agreement
Effective Date (including releases in favor of the Administrative Agent, the
Lenders and the issuing bank of the AES Letter of Credit relating to any draws
thereunder) and (c) that AES shall provide financial statements, in form and
content reasonably satisfactory to the Required Lenders, for review by the
Administrative Agent and the Lenders.  On the Settlement Agreement Effective
Date, Borrower shall promptly provide the Administrative Agent with a fully
executed copy of the Settlement Agreement.

 

(x)Section 9.3(d) (Investments) of the Credit Agreement is hereby deleted it in
its entirety and replaced with the following:

 

(d)loans and advances by any Credit Party to employees of such Credit Party for:
(i) reasonable and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Credit Party and





8

--------------------------------------------------------------------------------

 



(ii) reasonable and necessary relocation expenses of such employees; provided
that the aggregate amount of (i) and (ii) above does not exceed $1,000,000 at
any one time outstanding;

 

(y)Section 9.3(o)  (Investments) of the Credit Agreement is hereby deleted it in
its entirety and replaced with the following:

 

(o)[Reserved]; and

 

 

(z)Section 9.5(h)  (Dispositions) of the Credit Agreement is hereby deleted it
in its entirety and replaced with the following:

 

(h)[Reserved].

 

(aa)Section 9.6(b) (Restricted Payments) of the Credit Agreement is hereby
deleted it in its entirety and replaced with the following:

 

(b)any Credit Party may purchase, redeem or otherwise acquire their Equity
Interests with the proceeds received from the substantially concurrent issue of
new Equity Interests (other than Disqualified Capital Stock);

 

(bb)Section 9.6(c)  (Restricted Payments) of the Credit Agreement is hereby
deleted it in its entirety and replaced with the following:

 

(c)[Reserved];

 

(cc)Section 9.6(g) (Restricted Payments) of the Credit Agreement is hereby
deleted it in its entirety and replaced with the following:

 

(g)[Reserved];

 

(dd)Section 9.6(i) (Restricted Payments) of the Credit Agreement is hereby
deleted it in its entirety and replaced with the following:

 

(i)the Borrower may, as assignee, receive the assignment from NuDevco Midstream
Development, LLC of Common Units, Subordinated Units and Incentive Distribution
Units (each as defined in the Partnership Agreement) of Borrower pursuant to the
terms and conditions of the Settlement Agreement.

 

(ee)Article 9  (Negative Covenants) of the Credit Agreement is hereby amended by
inserting the following new Section 9.20 (Minimum Liquidity) at the end thereof:

 

Section 9.20Minimum Liquidity.  As of the end of any day ending on or after the
Amendment No. 3 Effective Date, allow the Borrower’s Liquidity to be less than
$9,000,000.

 

(ff)Section 10.1(d) (Events of Default – Default in Performance of Certain
Covenants) of the Credit Agreement is hereby deleted it in its entirety and
replaced with the following:

 

(d)Default in Performance of Certain Covenants.  Any Credit Party shall





9

--------------------------------------------------------------------------------

 



default in the performance or observance of any covenant or agreement contained
in Sections 8.1,  8.2(a),  8.2(m),  8.3(a),  8.4(a) (solely with respect to the
existence of the Borrower), 8.13,  8.15,  8.20, 8.21 or Article IX.

 

(gg)Section 12.3(a) (Expenses; Indemnity – Costs and Expenses) of the Credit
Agreement is hereby amended by inserting the following new sentence at the end
thereof:

 

In addition to the foregoing, the Borrower and any other Credit Party, jointly
and severally, shall pay all reasonable out of pocket expenses incurred by any
steering committee appointed by the Lenders and its Affiliates (including the
reasonable fees, charges and disbursements of one primary counsel for such
committee and reasonably necessary special and local counsel), in connection
with (x) the Credit Facility, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated),  and (y) the
enforcement or protection of the rights of any of the Administrative Agent, the
Lenders or the Issuing Lender in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations with
respect to the Loans or Letters of Credit.

 

(hh)      Schedule 1.1(a) (Commitments and Revolving Credit Commitment
Percentages) to the Credit Agreement is hereby amended to be identical to
Schedule 1.1(a) attached hereto.

 

(ii)Schedule 7.24 (Deposit, Securities and Hedge
Accounts) of the Credit Agreement is hereby amended and restated in its
entirety with  Schedule 7.24 attached hereto.

 

(jj)Exhibit D (Form of Compliance Certificate) to the Credit Agreement is hereby
amended to be identical to Exhibit D attached hereto.

 

Section 2.Amendment  to  Security Agreement.

 

(a)Section 6.8(a)(vii) of the Security Agreement is hereby deleted it in its
entirety and replaced with the following:

 

(vii)Subject to Section 8.13(g) of the Credit Agreement, each Grantor will
provide to the Administrative Agent a control agreement in form and substance
satisfactory to the Administrative Agent, duly executed on behalf of each
financial institution holding a Deposit Account, securities account or commodity
account of such Grantor; provided that (A) the Administrative Agent may, in its
discretion, defer delivery of any such control agreement and require such
Grantor to open and maintain a new Deposit Account, securities account or
commodity account, as applicable, with a financial institution subject to a
control agreement with appropriate amendments to add the new account to the
existing control agreement; and (B) no such control agreement shall be required
with respect to Deposit Accounts that are designated solely as accounts for, and
are used solely for, payroll funding or are zero balance accounts; provided that
no such Deposit Accounts used for payroll funding shall at any time contain
funds in excess of the total amount required to make a payroll payment for a
single payroll period.  Subject to the provisions of this Section 6.8(a)(vii),
before opening or replacing any Deposit Account, securities account or commodity
account, each Grantor shall (x) obtain the Administrative Agent’s consent in
writing to the opening of such Deposit Account, securities account or commodity
account,





10

--------------------------------------------------------------------------------

 



and (y) cause each bank or financial institution in which it seeks to open a
Deposit Account, to enter into a control agreement with the Administrative Agent
in form and substance satisfactory to the Administrative Agent, in order to give
the Administrative Agent control of such Deposit Account, securities account or
commodity account.  Subject to Section 8.13(g) of the Credit Agreement, each
Grantor agrees that, except as expressly set forth above in sub-clause (B), all
cash, cash equivalents, securities or commodities owned by such Grantor shall be
deposited in an account subject to such a control agreement.

 

Section 3.Representations and Warranties. Each Credit Party hereby represents
and warrants that:

 

(a)after giving effect hereto, the representations and warranties of the Credit
Parties contained in the Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects
as if made on and as of such date) on and as of the Effective Date, except that
any representation and warranty that by its terms is made only as of an earlier
date shall be true and correct as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date;

 

(b)no Default or Event of Default has occurred and is continuing after giving
effect hereto;

 

(c)the execution, delivery and performance of this Agreement are within the
corporate or other power and authority of such Credit Party and have been duly
authorized by appropriate corporate or other action and proceedings;

 

(d)this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and general principles of equity; and

 

(e)there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement.

 

Section 4.Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement:

 

(a)the Administrative Agent shall have received this Agreement executed by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent
and the Required Lenders;

 

(b)the Administrative Agent shall have received a Revolving Credit Note executed
by a duly authorized officer of the Borrower in favor of each Revolving Credit
Lender requesting a Revolving Credit Note (each of which Revolving Credit Notes
shall replace the Revolving Credit Notes payable to the respective Revolving
Credit Lenders previously evidencing the Revolving Credit Loans);

 

(c)the Administrative Agent shall have received all fees and other amounts owed
to the Lenders and, to the extent invoiced, reimbursement or payment of all out
of pocket expenses (including





11

--------------------------------------------------------------------------------

 



reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Credit Party hereunder or under any other Loan Document; and

 

(d)the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the other
Credit Parties and the authorization of the execution and delivery of this
Agreement and the new Revolving Credit Notes, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel in their
sole discretion.

 

Section 5.Waivers of Certain Defaults.  

 

(a)With respect to the audited financial statements for fiscal year 2015 to be
delivered by the Borrower pursuant to Section 8.1(a) (Annual Financial
Statements) of the Credit Agreement, the Required Lenders hereby waive
compliance by the Borrower under Section 8.1(a) (Annual Financial Statements) of
the Credit Agreement solely with respect to the requirement that such annual
financial statements for fiscal year 2015 not be subject to any going concern or
similar qualification; provided that any such qualification or exception shall
be in the form and substance previously disclosed to the Lenders.  

 

(b)Subject to the terms and conditions contained in this Agreement, the Required
Lenders hereby agree to waive any failure by the Borrower to comply with the
covenants set forth in Section 9.15 (Financial Covenants) of the Credit
Agreement (any such instance of noncompliance being hereinafter referred to as a
“Limited Waiver Subject Default”) but only for the period (the “Waiver Period”)
beginning on the Effective Date and ending on June 30, 2016 (the “Scheduled
Waiver Expiration Date”).  The foregoing waiver shall become null and void on
the Scheduled Waiver Expiration Date and from and after the Scheduled Waiver
Expiration Date the Administrative Agent and the Lenders shall have all rights
and remedies available to them as a result of the occurrence of a Limited Waiver
Subject Default as though this waiver had never been granted.

   

(c)As used in this Agreement, “Waiver Termination” shall mean the occurrence of
the Scheduled Waiver Expiration Date, or, if earlier, the occurrence of any one
or more of the following events: (i)  any Event of Default under Section 10.1(d)
of the Credit Agreement with respect to any breach of Section 8.20  of the
Credit Agreement,  (ii)  any other Default or Event of Default under the Credit
Agreement  in each case other than a Limited Waiver Subject Default; (iii) any
failure by the Borrower for any reason to comply with any term, condition, or
provision contained in this Agreement; or (iv) any representation made by the
Borrower in this Agreement or pursuant to it proves to be incorrect or
misleading in any material respect when made.  Upon the occurrence of a Waiver
Termination, the Waiver Period is automatically terminated and the Lenders are
then permitted and entitled, with respect to any Limited Waiver Subject Default
and any other Event of Default then in existence, to exercise any rights and
remedies that may be available under the Credit Agreement or any of the other
Loan Documents or applicable law.

 

(d)The Borrower acknowledges and agrees that immediately upon expiration or
termination of the Waiver Period, the Administrative Agent and the Lenders have
all of their rights and remedies with respect to any Limited Waiver Subject
Default to the same extent, and with the same force and effect, as if the waiver
contained herein had not been granted.  The Borrower will not assert and hereby
forever waives any right to assert that the Administrative Agent or the Lenders
are obligated in any way to continue to waive any Limited Waiver Subject Default
beyond the Waiver Period or to forbear from enforcing their rights or remedies
with respect to any Limited Waiver Subject Default after the Waiver Period or
that the Administrative Agent and the Lenders are not entitled to act on any
Limited Waiver Subject Default after the occurrence of a Waiver Termination as
if such default had just occurred and the Waiver Period had never existed.  The
Borrower acknowledges that none of the Administrative Agent or any of the
Lenders have made any representations as to what actions, if any, the
Administrative Agent and





12

--------------------------------------------------------------------------------

 



the Lenders will take after the Waiver Period or upon the occurrence of any
Waiver Termination, Default or Event of Default, and the Lenders and the
Administrative Agent must and do hereby specifically reserve any and all rights,
remedies and claims they have (after giving effect hereto) with respect to any
Limited Waiver Subject Default and each other Default or Event of Default that
may occur. 

 

Section 6.Acknowledgments and Further Agreements.

 

(a)Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment with respect thereto.

 

(b)The Borrower, each Guarantor, the Administrative Agent, the Issuing Lender,
the Swingline Lender and each Lender party hereto does hereby adopt, ratify and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, the Guaranty, and the other Loan Documents, are not impaired in any
respect by this Agreement.

 

(c)Except as specifically set forth herein, nothing herein shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent
or any Lender with respect to the Loan Documents or (iv) the rights of the
Administrative Agent, the Issuing Lender, the Swingline Lender or any Lender to
collect the full amounts owing to them under the Loan Documents.

 

(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean the Credit Agreement and such Loan Documents, as
amended by this Agreement. This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents.

 

(e)The Administrative Agent or its counsel shall have the right to engage on
behalf of the Lenders a single financial advisor, selected by the Administrative
Agent and acceptable to the Required Lenders, to review, evaluate and advise the
Administrative Agent and the Lenders as to the reports, analyses and cash flow
forecasts and other materials prepared by the Borrower and its financial
consultants relating to the financial condition, operating performance and
business prospects of the Borrower and its Subsidiaries and to perform such
other information gathering or evaluation acts as may be reasonably requested by
the Administrative Agent, and the reasonable costs and expenses of such
financial advisor shall be borne by the Borrower and constitute part of the
Borrower’s obligations outstanding under the Credit Agreement.  The Borrower
shall take reasonable steps to make available to such financial advisor and its
representatives such information respecting the financial condition, operating
performance and business prospects of the Borrower and its Subsidiaries as may
be reasonably requested and shall make the Borrower’s financial consultants,
officers, employees and independent public accountants available with reasonable
prior notice to discuss such information with such financial advisor and its
representatives. 

 

(f)The Borrower hereby agrees and confirms that the Swingline Commitment under
the Credit Agreement and any other Loan Document is terminated as of the
Effective Date, and, as of the Effective Date, neither the Administrative Agent
or the Swingline Lender shall have any further obligation, if any, to make any
Swingline Loans under the Credit Agreement or any other Loan Document.

 

(g)Each Credit Party hereby acknowledges and confirms that as of the date hereof
the Availability Period has ended and is no longer in effect.

 





13

--------------------------------------------------------------------------------

 



Section 7.Consent to Settlement Agreement.  Effective on the Settlement
Agreement Effective Date, the Required Lenders consent to the execution and
delivery of the Settlement Agreement and the termination of contracts between
Borrower and AES in accordance therewith and waive any Default or Event of
Default under Sections 7.12 and 9.12 of the Credit Agreement that may result
therefrom.

 

Section 8.Reaffirmation of Security Documents. Each Credit Party (a) reaffirms
the terms of and its obligations (and the security interests granted by it)
under each Security Document to which it is a party, and agrees that each such
Security Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create a security interest to secure
the Secured Obligations.

 

Section 9.Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations, as
such Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

 

Section 10.Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 11.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

 

Section 12.Severability of Provisions.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 13.Governing Law.  This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.

 

Section 14.RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases and
forever discharges the Administrative Agent and each Lender, their respective
successors and assigns, officers, directors, employees, representatives,
trustees, attorneys, agents and affiliates (collectively the “Released Parties”
and individually a





14

--------------------------------------------------------------------------------

 



“Released Party”) from any and all actions, claims, demands, causes of action,
judgments, executions, suits, debts, liabilities, costs, damages, expenses or
other obligations of any kind and nature whatsoever, known or unknown, direct
and/or indirect, at law or in equity, whether now existing or hereafter asserted
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Effective Date and are in any way directly or indirectly arising
out of or in any way connected to any of this Agreement, the Credit Agreement,
any other Loan Document, any draw under the AES Letter of Credit or any of the
transactions contemplated hereby or thereby; provided, that it is understood and
agreed by the parties hereto that no Credit Party is releasing, waiving or
discharging any defenses to expense reimbursement or indemnification it may have
which are expressly provided in Section 12.3 of the Credit Agreement
(collectively, the “Released Matters”). Each Credit Party, by execution hereof,
hereby acknowledges and agrees that the agreements in this Section 14 are
intended to cover and be in full satisfaction for all or any alleged injuries or
damages arising in connection with the Released Matters.

 

Section 15.Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT,
THE NOTES, AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

 





15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BORROWER:

 

 

 

AZURE MIDSTREAM PARTNERS, LP

 

 

 

By: Azure Midstream Partners GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





16

--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTORS:

 

 

 

MARLIN MIDSTREAM, LLC

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MARLIN LOGISTICS, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MARLIN G&P I, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MURVAUL GAS GATHERING LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TURKEY CREEK PIPELINE, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





17

--------------------------------------------------------------------------------

 



 

 

 

 

TALCO MIDSTREAM ASSETS LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AZURE HOLDINGS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AZURE TGG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AZURE ETG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





18

--------------------------------------------------------------------------------

 



 

 

 

 

ADMINISTRATIVE AGENT/LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing
Lender, Swingline Lender, and Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





19

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 





20

--------------------------------------------------------------------------------

 



 

 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





21

--------------------------------------------------------------------------------

 



 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 





22

--------------------------------------------------------------------------------

 



 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 





23

--------------------------------------------------------------------------------

 



 

 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 





24

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 





25

--------------------------------------------------------------------------------

 



 

 

 

 

ZB, N.A. dba Amegy Bank, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 





26

--------------------------------------------------------------------------------

 



 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 



27

--------------------------------------------------------------------------------

 



 

SCHEDULE 1.1(a)

REVOLVING CREDIT COMMITMENTS

AND REVOLVING CREDIT COMMITMENT PERCENTAGES

 

 

 

 

 

Lender

Revolving Credit
Commitment

Revolving Credit
Commitment
Percentage

Wells Fargo Bank, National Association

$34,291,600.00

14.80%

Bank of America, N.A.

$34,291,600.00

14.80%

Société Générale

$34,291,600.00

14.80%

Compass Bank

$22,938,300.00

9.90%

Comerica Bank

$22,938,300.00

9.90%

ING Capital LLC

$22,938,300.00

9.90%

JPMorgan Chase Bank, N.A.

$22,938,300.00

9.90%

ZB, N.A. dba Amegy Bank

$18,536,000.00

8.00%

Regions Bank

$18,536,000.00

8.00%

Total

$231,700,000.00

100%

 

 

 



Schedule 1.1(a)

--------------------------------------------------------------------------------

 



 

SCHEDULE 7.24

 

DEPOSIT AND HEDGING BROKERAGE ACCOUNTS

 

Part A. Deposit Accounts and Securities Accounts

 

 

 

 

 

 

Entity

 

Bank

Acct. No.

 

 

 

 

1.

Azure Midstream Partners, LP

Amegy Bank

0054392515

 

 

 

 

2.

Marlin Midstream, LLC

Amegy Bank

0054392507

 

 

 

 

3.

Marlin Logistics, LLC

Amegy Bank

0054392493

 

 

 

 

4.

Azure Midstream Partners GP LLC

Amegy Bank

5791153199

 

 

 

 

5.

Azure TGG, LLC

Amegy Bank

5791149569

 

 

 

 

6.

Azure ETG LLC

Amegy Bank

5791153207

 

 

 

 

7.

Talco Midstream Assets LTD

Amegy Bank

5791154775

 

 

Part B. Hedging Accounts

 

None.

 

 

 



Schedule 7.24

--------------------------------------------------------------------------------

 



 

EXHIBIT D

 

FORM OF

COMPLIANCE CERTIFICATE  [                               ], 201    

 

This certificate is prepared pursuant to the Credit Agreement dated as of
February 27, 2015 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among (a) Azure Midstream Partners, LP, a Delaware limited partnership, (b) the
lenders party thereto from time to time (the “Lenders”) and (c) Wells Fargo
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as Issuing Lender and as Swingline
Lender.  Unless otherwise defined in this certificate, capitalized terms that
are defined in the Credit Agreement shall have the meanings assigned to them by
the Credit Agreement.

 

The undersigned certifies, on behalf of the Borrower in his/her capacity as the [Chief Financial
 Officer][Treasurer] of the General Partner and not in an individual capacity,
 that:

 

(a)      set forth below on Annex I are reasonably detailed calculations of, as of the date hereof
and for the periods covered by this certificate,  the Consolidated Total
 Leverage  Ratio and the Consolidated Interest Coverage Ratio  [and
Eligible Transloading EBITDA as of  the date hereof;]1

 

[(b)     no Default or Event of Default has occurred and  is continuing as of
 the date hereof; and]

 

--or--

 

[(b)     the following Default[s] or Event[s] of Default exist[s] as of the date hereof, if any, and
the actions set  forth below are being taken to  remedy such circumstances:

 

                                                      ; and]

 

(c)      as of the date hereof for the periods set forth below the following statements, amounts,
and calculations included  herein on Annex I and Schedule A are true and correct
 in all material respects.

 

 

--------------------------------------------------------------------------------

1    Include  only after the Availability Period ends.





Exhibit D

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, I have hereto signed my name to this Compliance Certificate as of the first
date written above.

 

 

 

 

 

 

AZURE MIDSTREAM PARTNERS, LP

 

By:  Azure Midstream Partners GP, LLC, its general  partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





Exhibit D

--------------------------------------------------------------------------------

 



ANNEX I

 

 

 

 

 

 

 

 

 

 

I.

Consolidated Total Leverage Ratio2-

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Funded Indebtedness as of the date hereof:

$

 

 

 

 

 

 

 

 

(b)

 

Adjusted Consolidated EBITDA (from Schedule A)  for the Calculation Period
 referred  to on Schedule A:

$

 

 

 

 

 

 

 

 

 

 

 

 

Leverage Ratio = (a) to (b) =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Leverage Ratio:

 

[5.00 to 1.00]3  [4.50 to 1.00]4

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance:

 

Yes        No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.

Consolidated Interest Coverage Ratio.5

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Adjusted Consolidated EBITDA (from Schedule A)  for the Calculation Period
 referred  to on Schedule A:

$

 

 

 

 

 

 

 

 

(b)

 

Consolidated Interest Expense  for the Calculation  Period  referred to on
Schedule A:

$

 

 

 

 

 

 

 

 

 

 

 

 

Interest Coverage Ratio =  (a) to  (b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Interest  Coverage Ratio

 

2.50 to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance

 

Yes        No

 

 

 

 

 

 

 

 

[III.

Eligible Transloading EBITDA.6]

 

 

 

 

 

--------------------------------------------------------------------------------

2   Calculated as  of the last day of each fiscal quarter, commencing with the
 fiscal quarter ending March 31, 2015.

3   Use during  any Specified Acquisition Period.

4   Use during  any other fiscal quarter.

5   Calculated as  of the last day of each fiscal quarter, commencing with the
 fiscal quarter ending March 31, 2015.

6   Applicable only after the Availability Period ends. See Section III of Schedule A and Schedule B of the Exhibit G - Form of
Availability Certificate  for appropriate calculation method.

 





Exhibit D

--------------------------------------------------------------------------------

 



SCHEDULE A

 

ADJUSTED  CONSOLIDATED  EBITDA

 

For  the period  from                , 201     to
                , 201     (the “Calculation Period”):

 

I. CONSOLIDATED EBITDA7

 

 

 

 

(a)  Consolidated Net Income for the Calculation Period:

$

                      

Plus, without duplication, to the extent deducted in calculating such Consolidated

Net Income:

 

 

(i)          Consolidated Interest Expense for the Calculation Period and fees
and expenses paid to the Administrative Agent during the Calculation Period in
connection with its services under the Credit Agreement, other banking and
agency fees and costs of surety bonds in connection with financing activities;

$

                      

(ii)         all income Taxes (including any franchise Taxes to the extent based
upon net income) and provisions for Taxes made, including any penalties and
interest, during the Calculation Period;

$

                      

(iii)        all depreciation and amortization (including amortization of
intangible assets, debt issue costs and amortization under ASC Rule 718) during
the Calculation Period;

$

                      

(iv)        customary  expenses  (not  to  exceed  $5,000,000  in  the  Calculation  Period)
incurred during the Calculation Period in connection with (x) the Transactions
or (y) consummation of any transaction permitted under the Credit Agreement;

$

                      

(v)         the amount of any earn-out and other contingent consideration
obligations in connection with any acquisition or Investment permitted by the
Credit Agreement and that are paid or accrued during the Calculation Period;

$

                      

(vi)        unrealized net losses in the fair market value of any arrangements
under Hedge Agreements and losses, charges and expenses attributable to the
early extinguishment or  conversion of  arrangements under Hedge  Agreements or
other derivative instruments, in each case during the Calculation Period;

$

                      

--------------------------------------------------------------------------------

7  For the purposes of calculating East New Mexico Transloading Facility EBITDA
in connection with pro forma calculations required as of the Closing Date and
any other pro forma calculations that are made after the Closing Date and prior
to the delivery of the financial statements required by Section 8.1(b) for March
31, 2015, East New Mexico Transloading Facility EBITDA shall be East New Mexico
Transloading Facility EBITDA from October 1, 2014 through December 31, 2014
multiplied by 4. For the purposes of calculating the portion of Consolidated
EBITDA attributable to the Legacy Gathering System at any time prior to the
Closing Date, such attributable Consolidated EBITDA shall be calculated on a pro
forma basis as if the Transactions had occurred on the first day of the
applicable period.

 



Exhibit D

--------------------------------------------------------------------------------

 



 

 

 

(vii)       any deferred or non-cash equity compensation or stock option or
similar compensation expense, including all expense recorded for the Borrower’s
equity appreciation rights plan in excess of cash payments for exercised rights
during the Calculation Period; provided, however, that actual cash payments made
during the Calculation Period with respect to such deferred compensation shall
reduce Consolidated EBITDA in the period in which such payment is made;

$

                      

(viii)      the amount (not to exceed $1,000,000 in the Calculation Period) of
general, administrative, management, monitoring, consulting, and advisory fees
and related indemnities and expenses paid or accrued during the Calculation
Period to the General Partner or Azure, including, without limitation, amounts
paid or accrued pursuant to the Omnibus Agreement;

$

                      

(ix)        premiums associated with any permitted Secured Hedge Agreements
entered into during the Calculation Period (not to exceed 5% of the Consolidated
EBITDA in the Calculation Period and, in the case of this clause (ix), to the
extent accompanied by reasonable evidence thereof reasonably satisfactory to the
Administrative Agent); and

$

                      

(x)         other non-cash charges (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP, but excluding any
non-cash charges that constitute an accrual of or reserve for future cash
charges) for the Calculation Period.

$

                      

(b)  Subtotal (sum of (i) through (x)):

$

                      

Minus, the following, without duplication, to the extent included in calculating
such Consolidated Net Income:

 

 

(i)           all income Tax credits for the Calculation Period;

$

                      

(ii)         all non-cash items of income (other than account receivables and
similar items arising from the  normal course  of  business and  reflected
as  income  under accrual methods of accounting consistent with past practices)
for the Calculation Period; and

$

                      

(iii)        unrealized net gains in the fair market value of any arrangements
under Hedge Agreements during the Calculation Period.

$

                      

(c)  Subtotal (sum of (i) through (iii)):

$

                      

CONSOLIDATED EBITDA: (a) + (b) –  (c) =

$

                      

 





Exhibit D

--------------------------------------------------------------------------------

 



II.  ADJUSTED  CONSOLIDATED  EBITDA8

 

 

 

 

(a)  Consolidated EBITDA for the Calculation Period (from I above):

$

                      

(b)  Material Project Consolidated EBITDA Adjustments for the Calculation
Period; provided that unless approved in advance by the Required Lenders, the
aggregate
amount of such Material Project Consolidated EBITDA Adjustments shall not exceed
the lesser of (i) 30% of Consolidated EBITDA for the Calculation Period and (ii)
$10,000,000;

$

                      

(c)  amounts to take into account on a pro forma basis acquisitions made by the
Borrower and its Consolidated Restricted Subsidiaries during the Calculation
Period;

$

                      

(d)  amounts to take into account on a pro forma basis Dispositions made by the
Borrower and its Consolidated Restricted Subsidiaries during the Calculation
Period;

$

                      

(e)  adjustments for any non-recurring income and expense during the Calculation
Period.

$

                      

ADJUSTED CONSOLIDATED EBITDA: (a) + (b) + (c) –  (d) + (e) =

$

                      

 

--------------------------------------------------------------------------------

8   Notwithstanding the foregoing, after the Availability Period, (i) the
portion of Adjusted Consolidated EBITDA attributable to the Borrower’s crude oil
logistics or other business segment that provides crude oil transloading
services shall be limited to the lesser of (x) the Eligible Transloading EBITDA
(which shall in no event be less than zero) multiplied by a factor of 1 divided
by (A) during any Specified Acquisition Period, 5.00 or (B) at any other time,
4.50, and (y) $15,000,000 and (ii) all Eligible Transloading EBITDA shall be
excluded from the calculation of Adjusted Consolidated EBITDA if the Borrower
fails to comply with Section 4.4(a) of the Credit Agreement.

 

 

Exhibit D

--------------------------------------------------------------------------------